DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This office action is in response to application filed on 09/30/2020.
Currently claims 1-20 are pending in the application.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 09/30/2020 and 12/06/2021 were filed before the mailing date of the office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements were considered by the examiner.
Claim Rejections - 35 USC § 112 (b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION - The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claims 7, 14 and 20 are rejected under 35 U.S.C. 112 (b), as being indefinite for failing to particularly pointing out and distinctly claim the subject matter which the inventor or a joint inventor, regard as their invention.  
Regarding claim 7, the instant claim recites limitation in view of claim 4, where claim 7 recites “a right air spacer" (claim 7, line 2).  There is insufficient antecedent basis for this limitation in the claim. It is unclear whether the first “right air spacer” (claim 4, line 5) is being recalled or a new “right air spacer” is being introduced, rendering the claim indefinite. Clarification and/or correction are/is required. For the purpose of examination, the claim will be interpreted according to the specification, which shows a single right air spacer and the examiner shall consider accordingly.
Regarding claim 14, the instant claim recites limitation in view of claim 8, where claim 14 recites “a right air spacer" (claim 14, line 2).  There is insufficient antecedent basis for this limitation in the claim. It is unclear whether the first “right air spacer” (claim 8, line 21) is being recalled or a new “right air spacer” is being introduced, rendering the claim indefinite. Clarification and/or correction are/is required. For the purpose of examination, the claim will be interpreted according to the specification, which shows a single right air spacer and the examiner shall consider accordingly.
Regarding claim 20, the instant claim recites limitation in view of claim 15, where claim 20 recites “a right air spacer" (claim 20, line 2).  There is insufficient antecedent basis for this limitation in the claim. It is unclear whether the first “right air spacer” (claim 15, line 19) is being recalled or a new “right air spacer” is being introduced, rendering the claim indefinite. Clarification and/or correction are/is required. For the purpose of examination, the claim will be interpreted according to the specification, which shows a single right air spacer and the examiner shall consider accordingly.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0061134 A1 (Lee).
Regarding claim 1, Lee discloses, a semiconductor device, comprising: a gate structure (as annotated on Fig. 1B) on a substrate (100; [0071]) (Fig. 1B; [0077]); 
5first (112a) and second (112b) impurity regions formed in the substrate (100) and at opposite sides of the gate structure (as annotated on Fig. 1B), respectively (Fig. 1B; [0076]); 
a conductive line structure (140; line pattern; Fig. 20; [0083]) provided to cross over the gate structure (as annotated on Fig. 1B) and connected to the first impurity region (112a; first doped region; Fig. 1B; [0076]), 

    PNG
    media_image1.png
    726
    585
    media_image1.png
    Greyscale

the conductive line structure (140) having a left sidewall (as annotated on Fig. 1B) and a right sidewall (as annotated on Fig. 1B) opposite to each other (Fig. 1B/1C; [0083]; considering conductive line structure 140 facing the viewer); 
10a left spacer structure (as annotated on Fig. 1B) on the left sidewall of the conductive line structure (140); 
a right spacer structure (as annotated on Fig. 1B) on the right sidewall of the conductive line structure (140); 
a barrier layer (11a; barrier layer; Fig. 1B; [0087]) conformally covering the conductive line structure (140), the left spacer structure, and the right spacer structure (Fig. 1B and 14B; Fig. 14 shows barrier layer 11a being formed over both left and right spacers, thus satisfying the limitation); and 
an insulating pattern (173; second interlayer insulating layer; Fig. 1B; [0091]) penetrating a portion of the barrier layer (11a) and a portion of the 15conductive line structure (140) to be in contact with the left spacer structure (as annotated on Fig. 1B), 
wherein the left spacer structure (as annotated on Fig. 1B) includes: 
a first left material spacer (143a; first spacer; Fig. 1B; [0092]) contacting a lower portion of the left sidewall (as annotated on Fig. 1B) of the conductive line structure (140) and exposing an upper portion (top portion of 140 where insulating pattern 173 penetrated) of the left sidewall of the conductive line structure (140) (Fig. 1B; [0090]) and 
a second left material spacer (3; second spacer; Fig. 1B; [0085]) spaced apart from the first left material spacer (143a); and 
a left air spacer (A2 of AG; air gap; Fig. 1B; [0091]) between the first left material spacer (143a) and the second left material spacer (3) (Fig. 1B; [0090] – [0092]), 
wherein the insulating pattern (173) includes: 
a first portion (as annotated on Fig. 1B) contacting a top surface of the barrier layer (11a) (Fig. 1B; [0090] – [0092]); 
a second portion (as annotated on Fig. 1B) contacting a top surface of the first left material spacer (143a) and defining a top end of the left air spacer (A2 of air gap AG; Fig. 1B) (Fig. 1B; [0090] – [0092]), and 
wherein a lowermost end of the second portion (as annotated on Fig. 1B) is lower than a lowermost end of the first portion (as annotated on Fig. 1B) (Fig. 1B; [0090] – [0092]; layer 173 penetrates further in A2 of air gap AG, that is how lowermost end of the second portion happened to be lower than a lowermost end of the first portion).  
But Lee fails to teach explicitly, at the point of contact of the first portion of the insulating pattern, the barrier layer overlapping the second left 5material spacer; 28Attorney Docket No.: SAM-54255B
However, in MPEP 2144.04 (VI) (C), it is stated that Rearrangement of Parts is held to be an obvious matter of design choice, if it does not modify the operation of the device. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). With the teaching of Lee, a person with ordinary skill in the art might be interested to keep the barrier layer overlapping the second left 5material spacer at the point of contact of the first portion of the insulating pattern that would protect the second left 5material spacer from contamination and any change in its dielectric property. As such, the barrier layer overlapping the second left 5material spacer at the point of contact of the first portion of the insulating pattern can be considered obvious in light of prior art Lee.

Regarding claim 2, Lee discloses, the semiconductor device of claim 1, wherein the right spacer structure includes: 
a first right material spacer (143a, on the right sidewall as annotated on Fig. 1B) contacting the right sidewall of the conductive line structure (140) (Fig. 1B; [0090] – [0092]); 
a second right material spacer spaced (3, on the right sidewall as annotated on Fig. 1B; [0085]) apart from the first right material spacer (143a); and 
a right air spacer (A1 of AG; air gap; Fig. 1B; [0091]) between the first right material spacer (143a) and the second right material 10spacer (3) (Fig. 1B; [0090] – [0092]), 
wherein upper ends of the second right material spacer (3) and the right air spacer (A1 of AG) are lower than an upper end of the first right material spacer (143a) (Fig. 1B; [0090] – [0092]). 
 
Regarding claim 3, Lee fails to teach explicitly, the semiconductor device of claim 1, wherein an upper end of the second left material spacer is higher than an upper end of the first left material spacer.  
However, in MPEP 2144.04 (IV) (A), it is stated that the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). With the teaching of Lee, a person with ordinary skill in the art might be interested to make “an upper end of the second left material spacer being higher than an upper end of the first left material spacer” which would not perform differently than Lee’s device. Thus, the upper end of the second left material spacer being higher than an upper end of the first left material spacer can be considered obvious in light of prior art Lee. Furthermore, the applicant has not presented persuasive evidence in Spec. para. [0038] that the claimed spacer sizes are for a particular purpose that is critical to the overall claimed invention (i.e. the invention would not work without the specific spacer sizes).  Also, the applicant has not shown that the claimed spacer sizes produce a result that was new or unexpected enough to patentably distinguish the claimed invention over the cited prior art. 

5Regarding claim 4, Lee discloses, the semiconductor device of claim 1, wherein the right spacer structure includes: 
a first right material spacer (143a, on the right sidewall as annotated on Fig. 1B) contacting the right sidewall of the conductive line structure (140) (Fig. 1B; [0090] – [0092]); 
a second right material spacer spaced (3, on the right sidewall as annotated on Fig. 1B; [0085]) apart from the first right material spacer (143a); and 
a right air spacer (A1 of AG; air gap; Fig. 1B; [0091]) between the first right material spacer (143a) and the second right material 10spacer (3) (Fig. 1B; [0090] – [0092]), 
But Lee fails to teach explicitly, wherein a level of an upper end of the second right material spacer is substantially the same as a level of an upper end of the second left material spacer.  
However, in MPEP 2144.04 (IV) (A), it is stated that the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). With the teaching of Lee, a person with ordinary skill in the art might be interested to change the relative dimensions of various spacer layers. The change in dimensions of various spacer layers would not change the basic performance of the device but the parasitic capacitances between gate to source and gate to drain would improve. Therefore, it is well within the purview of a person with ordinary skill in the art to optimize or change the dimensions of various spacer layers in the left and right sides of the gate structure. Thus, the limitation, “wherein a level of an upper end of the second right material spacer is substantially the same as a level of an upper end of the second left material spacer” can be considered obvious in light of prior art Lee. Furthermore, the applicant has not presented persuasive evidence in Spec. para. [0038] that the claimed spacer sizes are for a particular purpose that is critical to the overall claimed invention (i.e. the invention would not work without the specific spacer sizes).  Also, the applicant has not shown that the claimed spacer sizes produce a result that was new or unexpected enough to patentably distinguish the claimed invention over the cited prior art. 

Regarding claim 5, Lee discloses, the semiconductor device of claim 4, wherein an upper end of the first right 15material spacer (143a, on designated right spacer) is higher than the first left material spacer (143a, on designated left spacer) (Fig. 1B; [0090]).  

Regarding claim 6, Lee discloses, the semiconductor device of claim 4, wherein a level of an upper end of the right air spacer (A1 of AG, on designated right spacer) is higher than or equal to a level of an upper end of the left air spacer (A2 of AG, on designated left spacer) (Fig. 1B; [0091]).
  
Regarding claim 7, Lee fails to teach explicitly, the semiconductor device of claim 4, wherein a level of an upper end of the second right material spacer is substantially the same as a level of a right air spacer. 
However, in MPEP 2144.04 (IV) (A), it is stated that the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). With the teaching of Lee, a person with ordinary skill in the art might be interested to make “level of an upper end of the second right material spacer being the same as a level of a right air spacer” which would not perform differently than Lee’s device. Thus, the limitation, “level of an upper end of the second right material spacer is substantially the same as a level of a right air spacer” can be considered obvious in light of prior art Lee. Furthermore, the applicant has not presented persuasive evidence in Spec. para. [0038] that the claimed spacer sizes are for a particular purpose that is critical to the overall claimed invention (i.e. the invention would not work without the specific spacer sizes).  Also, the applicant has not shown that the claimed spacer sizes produce a result that was new or unexpected enough to patentably distinguish the claimed invention over the cited prior art. 
 
Claims 8-14 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0061134 A1 (Lee).
5 Regarding claim 8, Lee discloses, a semiconductor device, comprising: a gate structure (as annotated on Fig. 1B) on a substrate (100; [0071]) (Fig. 1B; [0077]); 
5first (112a) and second (112b) impurity regions formed in the substrate (100) and at opposite sides of the gate structure (as annotated on Fig. 1B), respectively (Fig. 1B; [0076]); 

    PNG
    media_image1.png
    726
    585
    media_image1.png
    Greyscale

a conductive line structure (140; line pattern; Fig. 20; [0083]) provided to cross over the gate structure (as annotated on Fig. 1B) and connected to the first impurity region (112a; first doped region; Fig. 1B; [0076]), 
the conductive line structure (140) having a left sidewall (as annotated on Fig. 1B) and a right sidewall (as annotated on Fig. 1B) opposite to each other (Fig. 1B/1C; [0083]; considering conductive line structure 140 facing the viewer); 
10a left spacer structure (as annotated on Fig. 1B) on the left sidewall of the conductive line structure (140); 
a right spacer structure (as annotated on Fig. 1B) on the right sidewall of the conductive line structure (140); 
a barrier layer (11a; barrier layer; Fig. 1B; [0087]) conformally covering the conductive line structure (140), the left spacer structure, and the right spacer structure (Fig. 1B and 14B; Fig. 14 shows barrier layer 11a being formed over both left and right spacers, thus satisfying the limitation); and 
wherein the left spacer structure (as annotated on Fig. 1B) includes: 
a first left material spacer (143a; first spacer; Fig. 1B; [0092]) contacting a lower portion of the left sidewall (as annotated on Fig. 1B) of the conductive line structure (140) and exposing an upper portion (top portion of 140 where insulating pattern 173 penetrated) of the left sidewall of the conductive line structure (140) (Fig. 1B; [0090]) and 
a second left material spacer (3; second spacer; Fig. 1B; [0085]) spaced apart from the first left material spacer (143a); and 
a left air spacer (A2 of AG; air gap; Fig. 1B; [0091]) between the first left material spacer (143a) and the second left material spacer (3) (Fig. 1B; [0090] – [0092]), 
wherein the right spacer structure (as annotated on Fig. 1B) includes: 
a first right material spacer (143a, on the right sidewall as annotated on Fig. 1B) contacting the right sidewall of the conductive line structure (140) (Fig. 1B; [0090] – [0092]); 
a second right material spacer spaced (3, on the right sidewall as annotated on Fig. 1B; [0085]) apart from the first right material spacer (143a); and 
a right air spacer (A1 of AG; air gap; Fig. 1B; [0091]) between the first right material spacer (143a) and the second right material 10spacer (3) (Fig. 1B; [0090] – [0092]), 
wherein upper ends of the second right material spacer (3) and the right air spacer (A1 of AG) are lower than an upper end of the first right material spacer (143a) (Fig. 1B; [0090] – [0092]), and 
But Lee fails to teach explicitly, wherein the barrier layer contacts an upper sidewall of the first right material spacer. 28Attorney Docket No.: SAM-54255B
However, in MPEP 2144.04 (IV) (A), it is stated that the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). With the teaching of Lee, a person with ordinary skill in the art might be interested to shorten the second right material spacer and the right air spacer more than the first right material spacer that would make the barrier layer contacting an upper sidewall of the first right material spacer. Thus, the barrier layer contacting an upper sidewall of the first right material spacer can be considered obvious in light of prior art Lee. Furthermore, the applicant has not presented persuasive evidence in Spec. para. [0041] – [0042] that the claimed arrangements are for a particular purpose that is critical to the overall claimed invention (i.e. the invention would not work without the specific claimed arrangements).  Also, the applicant has not shown that the claimed arrangements produce a result that was new or unexpected enough to patentably distinguish the claimed invention over the cited prior art. 

15 Regarding claim 9, Lee discloses, the semiconductor device of claim 8, further comprising an insulating pattern (173; second interlayer insulating layer; Fig. 1B; [0091]) penetrating a portion of the barrier layer (11a) and a portion of the 15conductive line structure (140) to be in contact with the left spacer structure (as annotated on Fig. 1B), 
wherein the insulating pattern (173) includes: 
a first portion (as annotated on Fig. 1B) contacting a top surface of the barrier layer (11a) (Fig. 1B; [0090] – [0092]); 
a second portion (as annotated on Fig. 1B) contacting a top surface of the first left material spacer (143a) and defining a top end of the left air spacer (A2 of air gap AG; Fig. 1B) (Fig. 1B; [0090] – [0092]), and 
wherein a lowermost end of the second portion (as annotated on Fig. 1B) is lower than a lowermost end of the first portion (as annotated on Fig. 1B) (Fig. 1B; [0090] – [0092]; layer 173 penetrates further in A2 of air gap AG, that is how lowermost end of the second portion happened to be lower than a lowermost end of the first portion).  
But Lee fails to teach explicitly, at the point of contact of the first portion of the insulating pattern, the barrier layer overlapping the second left 5material spacer; 28Attorney Docket No.: SAM-54255B
However, in MPEP 2144.04 (VI) (C), it is stated that Rearrangement of Parts is held to be an obvious matter of design choice, if it does not modify the operation of the device. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). With the teaching of Lee, a person with ordinary skill in the art might be interested to keep the barrier layer overlapping the second left 5material spacer at the point of contact of the first portion of the insulating pattern that would protect the second left 5material spacer from contamination and any change in its dielectric property. As such, the barrier layer overlapping the second left 5material spacer at the point of contact of the first portion of the insulating pattern can be considered obvious in light of prior art Lee.  

Regarding claim 10, Lee fails to teach explicitly, the semiconductor device of claim 8, wherein an upper end of the second left material spacer is higher than an upper end of the first left material spacer.  
However, in MPEP 2144.04 (IV) (A), it is stated that the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). With the teaching of Lee, a person with ordinary skill in the art might be interested to make “an upper end of the second left material spacer being higher than an upper end of the first left material spacer” which would not perform differently than Lee’s device. Thus, the upper end of the second left material spacer being higher than an upper end of the first left material spacer can be considered obvious in light of prior art Lee. Furthermore, the applicant has not presented persuasive evidence in Spec. para. [0038] that the claimed spacer sizes are for a particular purpose that is critical to the overall claimed invention (i.e. the invention would not work without the specific spacer sizes).  Also, the applicant has not shown that the claimed spacer sizes produce a result that was new or unexpected enough to patentably distinguish the claimed invention over the cited prior art.   

Regarding claim 11, Lee fails to teach explicitly, the semiconductor device of claim 8, wherein a level of an upper end of the second right material spacer is substantially the same as a level of an upper end of the second left material spacer.  
However, in MPEP 2144.04 (IV) (A), it is stated that the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). With the teaching of Lee, a person with ordinary skill in the art might be interested to make “a level of an upper end of the second right material spacer being the same as a level of an upper end of the second left material spacer” which would not perform differently than Lee’s device. Thus, the level of an upper end of the second right material spacer being the same as the level of an upper end of the second left material spacer can be considered obvious in light of prior art Lee. Furthermore, the applicant has not presented persuasive evidence in Spec. para. [0038] that the claimed spacer sizes are for a particular purpose that is critical to the overall claimed invention (i.e. the invention would not work without the specific spacer sizes).  Also, the applicant has not shown that the claimed spacer sizes produce a result that was new or unexpected enough to patentably distinguish the claimed invention over the cited prior art. 

Regarding claim 12, Lee discloses, the semiconductor device of claim 8, wherein an upper end of the first right 15material spacer (143a, on designated right spacer) is higher than the first left material spacer (143a, on designated left spacer) (Fig. 1B; [0090]).  

Regarding claim 13, Lee discloses, the semiconductor device of claim 8, wherein a level of an upper end of the right air spacer (A1 of AG; air gap; Fig. 1B; [0091]) is higher than or equal to a level of an upper end of the left air spacer (A2 of AG; air gap; Fig. 1B; [0091]).  

Regarding claim 14, Lee fails to teach explicitly, the semiconductor device of claim 8, wherein a level of an upper end of the second right material spacer is substantially the same as a level of a right air spacer. 
However, in MPEP 2144.04 (IV) (A), it is stated that the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). With the teaching of Lee, a person with ordinary skill in the art might be interested to make “level of an upper end of the second right material spacer being the same as a level of a right air spacer” which would not perform differently than Lee’s device. Thus, the limitation, “level of an upper end of the second right material spacer is substantially the same as a level of a right air spacer” can be considered obvious in light of prior art Lee. Furthermore, the applicant has not presented persuasive evidence in Spec. para. [0038] that the claimed spacer sizes are for a particular purpose that is critical to the overall claimed invention (i.e. the invention would not work without the specific spacer sizes).  Also, the applicant has not shown that the claimed spacer sizes produce a result that was new or unexpected enough to patentably distinguish the claimed invention over the cited prior art. 

Claims 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0061134 A1 (Lee).
5Regarding claim 15, Lee discloses, a semiconductor device, comprising: a gate structure (as annotated on Fig. 1B) on a substrate (100; [0071]) (Fig. 1B; [0077]); 
5first (112a) and second (112b) impurity regions formed in the substrate (100) and at opposite sides of the gate structure (as annotated on Fig. 1B), respectively (Fig. 1B; [0076]); 
a conductive line structure (140; line pattern; Fig. 20; [0083]) provided to cross over the gate structure (as annotated on Fig. 1B) and connected to the first impurity region (112a; first doped region; Fig. 1B; [0076]), 
the conductive line structure (140) having a left sidewall (as annotated on Fig. 1B) and a right sidewall (as annotated on Fig. 1B) opposite to each other (Fig. 1B/1C; [0083]; considering conductive line structure 140 facing the viewer); 

    PNG
    media_image1.png
    726
    585
    media_image1.png
    Greyscale

10a left spacer structure (as annotated on Fig. 1B) on the left sidewall of the conductive line structure (140); 
a right spacer structure (as annotated on Fig. 1B) on the right sidewall of the conductive line structure (140); 
wherein the left spacer structure (as annotated on Fig. 1B) includes: 
a first left material spacer (143a; first spacer; Fig. 1B; [0092]) contacting a lower portion of the left sidewall (as annotated on Fig. 1B) of the conductive line structure (140) and exposing an upper portion (top portion of 140 where insulating pattern 173 penetrated) of the left sidewall of the conductive line structure (140) (Fig. 1B; [0090]) and 
a second left material spacer (3; second spacer; Fig. 1B; [0085]) spaced apart from the first left material spacer (143a); and 
a left air spacer (A2 of AG; air gap; Fig. 1B; [0091]) between the first left material spacer (143a) and the second left material spacer (3) (Fig. 1B; [0090] – [0092]), 
wherein the right spacer structure (as annotated on Fig. 1B) includes: 
a first right material spacer (143a, on the right sidewall as annotated on Fig. 1B) contacting the right sidewall of the conductive line structure (140) (Fig. 1B; [0090] – [0092]); 
a second right material spacer spaced (3, on the right sidewall as annotated on Fig. 1B; [0085]) apart from the first right material spacer (143a); and 
a right air spacer (A1 of AG; air gap; Fig. 1B; [0091]) between the first right material spacer (143a) and the second right material 10spacer (3) (Fig. 1B; [0090] – [0092]), 
But Lee fails to teach explicitly, wherein an upper end of the second left material spacer is higher than an upper end of the first left material spacer, and wherein a level of an upper end of the second right material spacer is substantially the same as a level of an upper end of the second left material spacer. 28Attorney Docket No.: SAM-54255B
However, in MPEP 2144.04 (IV) (A), it is stated that the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). With the teaching of Lee, a person with ordinary skill in the art might be interested to change the relative dimensions of various spacer layers. The change in dimensions of various spacer layers would not change the basic performance of the device but the parasitic capacitances between gate to source and gate to drain would improve. Therefore, it is well within the purview of a person with ordinary skill in the art to optimize or change the dimensions of various spacer layers in the left and right sides of the gate structure. Thus, the limitation, “wherein an upper end of the second left material spacer is higher than an upper end of the first left material spacer, and wherein a level of an upper end of the second right material spacer is substantially the same as a level of an upper end of the second left material spacer” can be considered obvious in light of prior art Lee. Furthermore, the applicant has not presented persuasive evidence in Spec. para. [0038] that the claimed spacer sizes are for a particular purpose that is critical to the overall claimed invention (i.e. the invention would not work without the specific spacer sizes).  Also, the applicant has not shown that the claimed spacer sizes produce a result that was new or unexpected enough to patentably distinguish the claimed invention over the cited prior art. 

Regarding claim 16, Lee discloses, the semiconductor device of claim 15, further comprising: 
a barrier layer (11a; barrier layer; Fig. 1B; [0087]) conformally covering the conductive line structure (140), the left spacer structure, and the right spacer structure (Fig. 1B and 14B; Fig. 14 shows barrier layer 11a being formed over both left and right spacers, thus satisfying the limitation), 35Attorney Docket No.: SAM-54255B 
wherein upper ends of the second right material spacer (3) and the right air spacer (A1 of AG) are lower than an upper end of the first right material spacer (143a) (Fig. 1B; [0090] – [0092]), and 
But Lee fails to teach explicitly, wherein the barrier layer contacts an upper sidewall of the first right material spacer. 28Attorney Docket No.: SAM-54255B
However, in MPEP 2144.04 (IV) (A), it is stated that the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). With the teaching of Lee, a person with ordinary skill in the art might be interested to shorten the second right material spacer and the right air spacer more than the first right material spacer that would make the barrier layer contacting an upper sidewall of the first right material spacer. Thus, the barrier layer contacting an upper sidewall of the first right material spacer can be considered obvious in light of prior art Lee. Furthermore, the applicant has not presented persuasive evidence in Spec. para. [0041] – [0042] that the claimed arrangements are for a particular purpose that is critical to the overall claimed invention (i.e. the invention would not work without the specific claimed arrangements).  Also, the applicant has not shown that the claimed arrangements produce a result that was new or unexpected enough to patentably distinguish the claimed invention over the cited prior art. 

5 Regarding claim 17, Lee discloses, the semiconductor device of claim 15, further comprising: 
a barrier layer (11a; barrier layer; Fig. 1B; [0087]) conformally covering the conductive line structure (140), the left spacer structure, and the right spacer structure (Fig. 1B and 14B; Fig. 14 shows barrier layer 11a being formed over both left and right spacers, thus satisfying the limitation); and 
an insulating pattern (173; second interlayer insulating layer; Fig. 1B; [0091]) penetrating a portion of the barrier layer (11a) and a portion of the 15conductive line structure (140) to be in contact with the left spacer structure (as annotated on Fig. 1B), 
wherein the insulating pattern (173) includes: 
a first portion (as annotated on Fig. 1B) contacting a top surface of the barrier layer (11a) (Fig. 1B; [0090] – [0092]); 
a second portion (as annotated on Fig. 1B) contacting a top surface of the first left material spacer (143a) and defining a top end of the left air spacer (A2 of air gap AG; Fig. 1B) (Fig. 1B; [0090] – [0092]), and 
wherein a lowermost end of the second portion (as annotated on Fig. 1B) is lower than a lowermost end of the first portion (as annotated on Fig. 1B) (Fig. 1B; [0090] – [0092]; layer 173 penetrates further in A2 of air gap AG, that is how lowermost end of the second portion happened to be lower than a lowermost end of the first portion).  
But Lee fails to teach explicitly, at the point of contact of the first portion of the insulating pattern, the barrier layer overlapping the second left 5material spacer; 28Attorney Docket No.: SAM-54255B
However, in MPEP 2144.04 (VI) (C), it is stated that Rearrangement of Parts is held to be an obvious matter of design choice, if it does not modify the operation of the device. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). With the teaching of Lee, a person with ordinary skill in the art might be interested to keep the barrier layer overlapping the second left 5material spacer at the point of contact of the first portion of the insulating pattern that would protect the second left 5material spacer from contamination and any change in its dielectric property. As such, the barrier layer overlapping the second left 5material spacer at the point of contact of the first portion of the insulating pattern can be considered obvious in light of prior art Lee.  

Regarding claim 18, Lee discloses, the semiconductor device of claim 15, wherein an upper end of the first right 15material spacer (143a, on designated right spacer) is higher than the first left material spacer (143a, on designated left spacer) (Fig. 1B; [0090]).  

Regarding claim 19, Lee discloses, the semiconductor device of claim 15, wherein a level of an upper end of the right air spacer (A1 of AG; air gap; Fig. 1B; [0091]) is higher than or equal to a level of an upper end of the left air spacer (A2 of AG; air gap; Fig. 1B; [0091]).  

Regarding claim 20, Lee fails to teach explicitly, the semiconductor device of claim 15, wherein a level of an upper end of the second right material spacer is substantially the same as a level of a right air spacer. 
However, in MPEP 2144.04 (IV) (A), it is stated that the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). With the teaching of Lee, a person with ordinary skill in the art might be interested to make “level of an upper end of the second right material spacer being the same as a level of a right air spacer” which would not perform differently than Lee’s device. Thus, the limitation, “level of an upper end of the second right material spacer is substantially the same as a level of a right air spacer” can be considered obvious in light of prior art Lee. Furthermore, the applicant has not presented persuasive evidence in Spec. para. [0038] that the claimed spacer sizes are for a particular purpose that is critical to the overall claimed invention (i.e. the invention would not work without the specific spacer sizes).  Also, the applicant has not shown that the claimed spacer sizes produce a result that was new or unexpected enough to patentably distinguish the claimed invention over the cited prior art. 


Examiner’s Note
	The examiner included a few prior arts which were not used in the rejection but are relevant to the disclosure.
1. US 2016/0351501 A1 (Chun) - A semiconductor device in which an air-gap located at a side of a bit line stack is extended to an upper part of the bit line stack is disclosed. The semiconductor device includes a bit line stack, a plurality of storage node contacts located at both sides of the bit line stack, and an air-gap located between the bit line stack and the storage node contacts, and extended above the bit line stack.
2. US 2016/0181143 A1 (Kwon) - A semiconductor device is disclosed including a memory cell region and a peripheral circuit region, a buried word line in the substrate in the memory cell region, a planar gate structure over the substrate in the peripheral circuit region, a bit line structure over the substrate in the memory cell region, a first air spacers over sidewalls of the planar gate structure and a second air spacers over sidewalls of the bit line structure.
3. US 9,356,073 B1 (Kim) - A semiconductor device is disclosed including air gaps. The semiconductor device includes a bit line structure having a bit line formed over a first contact plug, a second contact plug formed adjacent to the first contact plug and the bit line structure, an air gap structure comprising two or more air gaps to surround the second contact plug and have an outer sidewall in contact with the bit line structure, and one or more capping support layers separating the air gaps, a third contact plug capping a part of the air gap structure and being formed over the second contact plug, and a capping layer for capping a remainder of the air gap structure.
4. US 2015/0014759 A1 (Lee) - A semiconductor device is disclosed including a dielectric structure which has an opening exposing a surface of a substrate and a conductive structure which is formed in the opening. The conductive structure comprises a first conductive pattern recessed in the opening, a second conductive pattern covering a top surface and sidewalls of the first conductive pattern, an air gap defined between sidewalls of the opening and the second conductive pattern, and a third conductive pattern capping the second conductive pattern and the air gap.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to S M SOHEL IMTIAZ whose telephone number is (408) 918-7566.  The examiner can normally be reached on 8AM-5PM, M-F, PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached at 571-272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S M SOHEL IMTIAZ/Examiner, Art Unit 2812                                                                                                                                                                                                        


10/07/2022